Exhibit 10.46

 

 

November 6, 2019

 

Mr. Justin Mennen

Executive Vice President and

Chief Information Officer

Rite Aid Corporation

30 Hunter  Lane

Camp Hill, PA 17011

 

RE:       Agreement dated as of December 7, 2018 by and between Rite  Aid
Corporation (the "Company") and Justin Mennen (the "Executive"), as amended from
time to time (the "Agreement")

 

Dear Justin:

 

I am pleased to provide you with this letter in order to update the Agreement to
reflect your promotion to the position of Executive Vice President and Chief
Information Officer of the Company, effective September 18, 2019 (the
"Amendment   Date").

 

In consideration of your appointment and of other good and valuable
consideration, the receipt of which is acknowledged:

 

1.         Section 2.1 ("Position and Duties-Generally") is hereby amended by:

 

a.    deleting the term "Senior Vice President and Chief Information Officer"
and replacing it with the term "Executive Vice President and Chief Information
Officer" in the first sentence of Section  2.1;

 

b.   deleting the term "customary for a Senior Vice President" and replacing it
with the term "customary for an Executive Vice President" in the first sentence
of Section 2.1; and

 

c.    deleting the term "Senior Executive Vice President, Chief Administrative
Officer and Chief Financial Officer" and replacing it with the term "Chief
Executive Officer" in the third sentence of Section  2.1.

 

2.          Section 4.5 ("Annual Financial Planning Allowance") is hereby
amended by deleting the amount "$3,000.00" and  replacing  it with the amount
"$5,000.00".

 

3.          Section 5.4(a) ("Definition of Good Reason") is hereby amended by
deleting the term "Senior Vice President and Chief Information Officer" and
replacing it with the term "Executive Vice President and Chief Information
Officer".

 

If you are in agreement with the changes described in the above paragraphs,
please sign both copies of this letter below where indicated, returning one copy
to me and retaining one copy for your records.

 

[SIGNATURE PAGE FOLLOWS]

 










 

 

 

 

 

 

Sincerely,

 

 

 

 

 

Rite Aid Corporation

 

 

 

By:

/s/ James J. Comitale

 

Name:

James J. Comitale

 

Title:

Executive Vice President and General Counsel

 

 

Agreed:

 

 

 

/s/ Justin Mennen

 

Justin Mennen

 

 

 

 



